

 S371 ENR: Building Up Independent Lives and Dreams Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 371IN THE SENATE OF THE UNITED STATESAN ACTTo provide regulatory relief to charitable organizations that provide housing assistance, and for other purposes.1.Short titleThis Act may be cited as the Building Up Independent Lives and Dreams Act or the BUILD Act.2.Mortgage loan transaction disclosure requirements(a)TILA AmendmentSection 105 of the Truth in Lending Act (15 U.S.C. 1604) is amended by inserting after subsection (d) the following:(e)Disclosure for charitable mortgage loan transactionsWith respect to a mortgage loan transaction involving a residential mortgage loan offered at 0 percent interest with only bonafide and reasonable fees and that is primarily for charitable purposes by an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code, forms HUD–1 and GFE (as defined under section 1024.2(b) of title 12, Code of Federal Regulations) together with a disclosure substantially in the form of the Loan Model Form H–2 (as depicted in Appendix H to part 1026 of title 12, Code of Federal Regulations) shall, collectively, be an appropriate model form for purposes of subsection (b) of this section..(b)RESPA amendmentSection 4 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603) is amended by adding at the end the following:(d)Disclosure for charitable mortgage loan transactionsWith respect to a mortgage loan transaction involving a residential mortgage loan offered at 0 percent interest with only bonafide and reasonable fees and that is primarily for charitable purposes, an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code may use forms HUD–1 and GFE (as defined under section 1024.2(b) of title 12, Code of Federal Regulations) together with a disclosure substantially in the form of the Loan Model Form H–2 (as depicted in Appendix H to part 1026 of title 12, Code of Federal Regulations), collectively, in lieu of the disclosure published under subsection (a) of this section..(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate